15‐3175                                                                                             
     Empire State Carpenters v. Conway 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 28th day of September, two thousand sixteen. 
 4                                                                                              
 5          PRESENT:  PIERRE N. LEVAL,   
 6                         RAYMOND J. LOHIER, JR., 
 7                               Circuit Judges, 
 8                         EDWARD R. KORMAN, 
 9                               District Judge.* 
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           EMPIRE STATE CARPENTERS WELFARE, ANNUITY AND 
12           APPRENTICE TRAINING FUNDS, BY PATRICK MORIN AND JOSEPH 
13           OLIVIERI AS TRUSTEES, SOUTH CENTRAL DISTRICT COUNCIL OF 
14           CARPENTERS DEFINED BENEFIT FUND, BY DAVID F. HAINES AND 
15           FRANK JONES, AS TRUSTEES, THE EMPIRE STATE REGIONAL   COUNCIL   
16           OF CARPENTERS, BY PATRICK MORIN, BUSINESS MANAGER, 
17                                  Plaintiffs‐Appellees,           
18                           v.                                           No. 15‐3175 
19                            
20           CONWAY CONSTRUCTION OF ITHACA, INC., 
21                                  Defendant‐Appellant.   
22            
23            

     * The Honorable Edward R. Korman, United States District Court for the Eastern District 
     of New York, sitting by designation.   
      



                                                          1
     15‐3175                                                                             
     Empire State Carpenters v. Conway 
      
 1          FOR PLAINTIFFS‐APPELLEES:              MARTIN C. FOJAS, Virginia & 
 2                                                 Ambinder, LLP, New York, NY.   
 3           
 4          FOR DEFENDANT‐APPELLANT:               JOSEPH A. STEFLIK, JR., Coughlin & 
 5                                                 Gerhart, LLP, Binghamton, NY.     
 6           
 7          Appeal from a judgments of the United States District Court for the Eastern 

 8   District of New York (Denis R. Hurley, Judge). 

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

10   AND DECREED that the judgments of the District Court are VACATED and 

11   REMANDED. 

12          Defendant‐appellant Conway Construction, Inc. (“Conway”) appeals from a 

13   March 15, 2012 judgment and a September 21, 2015 judgment of the United States 

14   District Court for the Eastern District of New York (Hurley, J.), denying Conway’s 

15   cross‐motion for summary judgment, granting Plaintiff‐appellee Empire State 

16   Carpenters’ (“Empire”) cross‐motion for summary judgment, and awarding Empire 

17   $202,958.75 in damages stemming from Conway’s unpaid contributions to Empire’s 

18   employee benefit funds.    Conway argues primarily that the District Court erred in 

19   (1) concluding that Conway’s conduct between 1998 and 2003 manifested an intent to 

20   adopt the 2001 collective bargaining agreement (“CBA”), (2) holding that Conway 

21   was not permitted unilaterally to cease performing under that CBA, and (3) failing 

                                               2
     15‐3175                                                                               
     Empire State Carpenters v. Conway 
      
 1   sufficiently to reduce Empire’s attorneys’ fees in calculating the damages award.   

 2   We assume the parties’ familiarity with the facts and record of the proceedings, to 

 3   which we refer only as necessary to explain our decision to vacate and remand.     

 4          Conway argues that the District Court erred in holding that Conway’s conduct 

 5   manifested an intent to be bound by the terms of the 2001 CBA.    In reaching this 

 6   conclusion, the District Court relied on Brown v. C. Volante Corp., 194 F.3d 351 (2d 

 7   Cir. 1999), which held that an unsigned CBA may satisfy the requirement that 

 8   payments to an employee trust fund be made pursuant to a “written agreement with 

 9   the employer,” 29 U.S.C. § 186(c)(5)(B), if the employer’s “conduct manifested an 

10   intent to adopt, or agree to, the unsigned CBAs,” Brown, 194 F.3d at 155.    We agree 

11   with Conway that the District Court erred in granting Empire’s motion for summary 

12   judgment on this issue.    The District Court mistakenly concluded that Conway 

13   “points to no conduct on its behalf pre‐April 2003 negating an intent to be bound by 

14   the 2001 Agreement, other than the fact that Conway consistently refused to sign the 

15   CBA.”    To the contrary, during discovery John Conway testified that “[a]s long as 

16   the funds were available from, let’s say, the economy . . . I told [Empire’s union 

17   representatives’ I’d stay as long as I could.    And at that time when I could no longer 

18   support their people and cost, I’d have to terminate before I lost my company.”    A 
                                                3
     15‐3175                                                                                       
     Empire State Carpenters v. Conway 
      
 1   reasonable juror could construe this testimony to mean that Conway never 

 2   manifested an intent to be bound by the 2001 CBA and, instead, informed the 

 3   plaintiffs that he sought merely to compensate union employees at a certain rate until 

 4   it was longer economically feasible to do so.    We therefore conclude that a genuine 

 5   dispute of material fact exists regarding whether Conway’s conduct manifested an 

 6   intent to be bound to the terms of the 2001 CBA.1             

 7            We have considered all of the parties’ remaining arguments and conclude 

 8   that they are without merit.    For the foregoing reasons, the judgment of the District 

 9   Court is VACATED and the cause is REMANDED to the District Court for further 

10   proceedings consistent with this order.     

11                                               FOR THE COURT: 
12                                               Catherine O’Hagan Wolfe, Clerk of Court 




     1
      Because we vacate on the ground that further proceedings are necessary to determine whether 
     Conway was bound by the terms of the 2001 CBA, we need not consider Conway’s other 
     arguments, including that it was entitled unilaterally to repudiate its obligations under the CBA 
     despite the National Labor Relations Board’s decision in John Deklewa & Sons, Inc., 282 NLRB 
     1375 (1987), enforced sub nom Int’l Ass’n of Bridge, Structural & Ornamental Workers, Local 3 v. 
     NLRB, 843 F.2d 770 (3d Cir. 1988). 
                                                     4